Citation Nr: 1221370	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  08-39 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1969 to February 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the RO in Providence, Rhode Island that in pertinent part, denied service connection for PTSD.

In May 2010, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge (i.e., a Travel Board hearing).

This case was remanded for additional development in November 2010, and the case was subsequently returned to the Board.

The evidence shows that the Veteran has been diagnosed with major depression, psychosis, and obsessive compulsive disorder, in addition to PTSD.  Under the circumstances, the Board finds that the Veteran's claim should be characterized as entitlement to service connection for an acquired psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope). 

As noted in the prior November 2010 Board remand, the issue of service connection for a left foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.

FINDINGS OF FACT

1.  The Veteran did not engage in combat while serving in the Navy and does not have PTSD due to alleged combat in Vietnam.

2.  The Veteran's claimed combat stressors are both incredible and unverified.

3.  There is no competent and credible evidence that any acquired psychiatric disorder had its onset in service, that a psychosis manifested within one year of service discharge, or that any current acquired psychiatric disorder is related to his active military service.

CONCLUSION OF LAW

A chronic acquired psychiatric disorder, including PTSD, major depression with psychotic features, and obsessive compulsive disorder, was not incurred in or aggravated by service; and psychosis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record: (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, an August 2007 letter was sent prior to initially adjudicating the claim for service connection for PTSD in December 2007.  This letter informed the Veteran of the type of information and evidence required to substantiate this claim for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence, and he was advised of the downstream disability rating and effective date elements of this claim.  See Dingess/Hartman, supra.  So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained the Veteran's available service treatment records (STRs), service personnel records, private medical records, and VA treatment records.  The Board notes that a VA examination has not been scheduled with respect to the claim.  However, the Board finds that such an examination is not required in this case.  Governing law provides that when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  As discussed below, the Board finds that the Veteran's reported in-service stressors are both incredible and unverified, and there is no evidence of psychiatric complaints in service or for many years after separation from service.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

The Board previously remanded this case in order for the Appeals Management Center (AMC) to attempt to verify the Veteran's claimed stressors.  Pursuant to the remand, the AMC contacted Defense Personnel Records Information Retrieval System (DPRIS) to try and corroborate the Veteran's reported service in Vietnam.

The requested remand actions have been completed.  The Board is therefore satisfied there was sufficient compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Analysis

The Veteran seeks service connection for PTSD.  He has also been diagnosed with major depression, psychosis, and obsessive compulsive disorder.  As noted in the introduction, the claim has been recharacterized as a claim for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d). 

The Board notes that effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).  

If, on the other hand, there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there generally must be independent evidence corroborating the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor cannot be established as having occurred by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A recently issued definition of a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  See 71 Fed. Reg. 42,758-60 (July 28, 2006).  Under 38 C.F.R. § 4.125(a) (2011), for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404   (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The medical evidence on file demonstrates that the Veteran has a current psychiatric disorder.  VA outpatient treatment records reflect treatment for psychiatric disorders, variously diagnosed as major depression, psychosis, obsessive compulsive disorder, and PTSD.  

Therefore, there is competent medical evidence establishing the Veteran has a current acquired psychiatric disorder, which has been variously diagnosed as noted above.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

So resolution of his appeal turns on whether any current acquired psychiatric  disorder is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

And as to the PTSD claim, even though he has been diagnosed with this disorder, there still has to be confirmation of a stressor in service and attribution of the PTSD diagnosis to that stressor.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 

The Veteran's service personnel records show that he served on active duty in the U.S. Navy from November 1969 to February 1976.  His DD-Form 214 for his first period of service, from November 1969 to September 1971, indicates that he had 1 year and 6 months of foreign service (out of 1 year and 10 months of active duty), but is not referable to Vietnam service.  

His DD Form 214 from his second period of service from September 1971 to February 1976 is of record and shows that he did not receive any combat citations or awards.  He had no foreign or sea service during this period.  Neither it nor his other service records provide any indication he engaged in combat.

The Veteran's STRs are negative for complaints or diagnosis of a psychiatric disorder.  A report of an October 1975 medical board examination reflects that the Veteran was seen for complaints of a bilateral knee disability.  In this report, the examiners listed his past medical history, and did not note any psychiatric complaints, symptoms or diagnoses.

In the Veteran's original claim for service connection in February 1976, he claimed service connection for a knee disability, but did not claim service connection for a psychiatric disorder.

On VA general medical examination in April 1976, the Veteran's psychiatric system was examined and was found to be grossly normal.

On VA orthopedic examination in March 1981, the Veteran reported that he had no medical problem other than pain in his knees and shoulder.  The Veteran's psychiatric system was not examined.  On VA examinations in February 1983 and May 1984, the Veteran presented with various physical complaints, but did not complain of a psychiatric disorder.

Private medical records dated from 1982 to 1992 reflect treatment for knee and neck complaints, but are negative for treatment of a psychiatric disorder. 

Private medical records dated from 1995 to 2000 reflect that the Veteran was treated for a back injury incurred at work in 1995.  These medical records are negative for complaints, treatment or diagnosis of a psychiatric disorder.

By a statement dated in February 2001, the Veteran stated that he was unable to work.  He reported that he injured his spine in 1995, and had continued knee problems.  He did not report a psychiatric disorder.

On VA examination in February 2001, the Veteran reported that he was a welder during service, and incurred a knee disability in service.  He said he fractured his spine in 1995 while at work.  He did not complain of a psychiatric disorder.

VA outpatient treatment records dated from 2002 to 2004 reflect treatment for a variety of conditions but do not include complaints of a psychiatric disorder.  A March 2002 treatment note reflects that a depression screening was negative.

In a January 2004 written statement, the Veteran requested an "upgrade" of his VA compensation.  He listed several complaints but did not complain of a psychiatric disorder.

On VA orthopedic examination in February 2004, for the first time, the Veteran reported that he served in combat in Vietnam.  He said he served in the Seabees.  He did not complain of a psychiatric disorder.  

A screening test for PTSD in July 2004 was negative.  The Veteran denied nightmares or thoughts about traumatic events during his life.

The first medical evidence of a psychiatric disorder is dated in 2007.  A January 2007 VA primary care note shows that the examiner noted that the was disabled from his prior employment due to a back injury.   A January 2007 PTSD screen was positive, and he was diagnosed with PTSD.  He said he was there for the Tet Offensive.

A February 2007 VA mental health consult reflects that the Veteran was seen by a social worker.  She noted that a PTSD screen was positive.  The Veteran reported that he was a Seabee in service, and was in Vietnam for five to six months from October 1968 to March or April 1969.  He said he was stationed in Saigon as a gunner on a riverboat for 3 weeks in the Mekong Delta, when he was shot at but no one was wounded in his unit.  He also said he was in a special detachment doing reconnaissance and search and destroy missions around Saigon and Da Nang.  He said he was shot at, saw Vietnamese shot and burned with napalm bombs, and recalled the smell.  He also complained of current hallucinations.  He was diagnosed with prolonged PTSD, depression, and alcohol dependence in full sustained remission.

A March 2007 VA general mental health note completed by a clinical nurse specialist reflects that the Veteran reported that he served in Vietnam from 1969 to 1970.  He reported the same stressors as he had in February 2007.  The nurse diagnosed PTSD, major depressive disorder with psychotic features, and obsessive-compulsive disorder.  In August 2007, he was diagnosed with PTSD, major depressive disorder with psychotic features, versus major depressive disorder and psychosis not otherwise specified (NOS), with history of traumatic brain injury and obsessive compulsive disorder.

In August 2007, the Veteran filed his initial claim for service connection for PTSD.  He said current world events were causing nightmares, and he started to relate to his days in Vietnam.

In a written statement dated in September 2007, he said he was in Vietnam in February 1970, and participated in an ambush in which he killed several Vietnamese.  He said he began having flashbacks in 1971, and they started getting worse in February 2007.  In another September 2007 statement, he said he was assigned to the 21st regiment from February 1970 to May 1970, and that the regiment was involved in an ambush in February 1971 in Vietnam during which he killed several Vietnamese.  He said he now had flashbacks of this incident. In a January 2008 statement, the Veteran said that the regiment to which he was assigned (the 21st) was involved in an ambush in February 1970 during which he killed several Vietnamese.  He said he began having flashbacks in 1971 and the flashbacks got worse in February 2007.

The Veteran's service personnel records indicate that he enlisted in November 1969, had prior training as a welder, and volunteered for construction battalion duty.  He was assigned to the Naval Construction Training Unit in Gulfport, Mississippi from November to December 1969, and was assigned to the 21st Naval Construction Regiment in Davisville, Rhode Island from January 14, 1970 to March 13, 1970.  He was assigned to the Naval Mobile Construction Battalion 1 (NMCB ONE) on March 13, 1970, in Davisville, Rhode Island. The claims file includes Internet research on the NMCB ONE showing that it concluded its last tour in Vietnam in March 1970.

An October 2007 DD-Form 215 indicates that the Veteran's awards and decorations include the Vietnam Service Medal, the Vietnam Campaign Medal (w/60 device), an Army Meritorious Unit Commendation Ribbon, and the Republic of Vietnam Meritorious Unit Citation (Civil Actions Medal First Class Color w/ Palm).  But in a November 2007 response to the RO's inquiry, the National Personnel Records Center (NPRC) said that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam. 

In support of his claim, the Veteran submitted a November 2008 signed statement from a VA psychiatric clinical nurse specialist to the effect that he had PTSD, and panic and depressive disorders, related to trauma incurred while in Vietnam. The VA nurse said that the Veteran served in Vietnam from 1969 to 1970 as a gunner in the Mekong Delta and later did missions around Saigon and Da Nang during which he was under fire and viewed atrocities. 

Subsequent VA medical records reflect treatment for PTSD, psychosis NOS due to PTSD, major depression, and obsessive compulsive disorder.  The Veteran was hospitalized from late October to early November 2009 for major depressive disorder, severe, recurrent with psychotic features.

At his May 2010 Board hearing, the Veteran testified that he was a steelworker with the Seabees on special attachment to go to Vietnam (see hearing transcript at page 4).  He said he was a gunner and was issued an M-16.  He stated that he went through different villages for reconnaissance.  He reported exposure to killings and said that village children had bombs (Id. at 5).  He said he was not treated for a psychiatric disorder in service, and was not treated for a psychiatric disorder until 2004. 

The Board remanded this appeal in November 2010, primarily to attempt to verify the Veteran's reports of Vietnam service.  

The RO contacted DPRIS in an attempt to verify the Veteran's reported service in Vietnam.  In February 2011, DPRIS responded that they had reviewed the command history for NMCB ONE, which was deployed to Da Nang, Republic of Vietnam, from November 2, 1969 to March 23, 1970.  As noted above, the Veteran was assigned to NMCB ONE on March 13, 1970, in Davisville, Rhode Island.  The Veteran's personnel records do not show that he traveled to Vietnam and back during the period of March 13, 1970 to March 23, 1970, when NMCB ONE returned to Davisville.

Moreover, the Board finds that the Veteran's many and varied reports of other in-service stressors are either incredible or unverified.  Although he has reported that he was a gunner in Vietnam, and also engaged on reconnaissance missions in Vietnam, his personnel records reflect otherwise.  Furthermore, as to his assertion that he was in Vietnam during the Tet Offensive, the Board notes that this event occurred in January 1968, more than a year prior to his active duty service.  This statement weighs heavily against his credibility.  Moreover, he is not shown to have served in Vietnam.  This is highly probative evidence against his claim that he engaged in combat as alleged.  

The Board finds that there is absolutely no evidence, other than the Veteran's statements, suggesting that he fought in combat.  The Veteran has given inconsistent statements regarding his alleged in-service stressors, his descriptions have varied over time, and he has added additional stressors during the course of the appeal.  These inconsistencies in the record weigh against his credibility.  

After a review of all of the evidence of record, the Board finds that the Veteran did not serve in combat.  Given the lack of corroboration, the fact that his alleged stressors are not consistent with the circumstances of his service, and the several instances of inconsistent statements, the Board must find the Veteran's credibility to be lacking with respect to the alleged stressors.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  As such, the Board finds that the Veteran's statements do not constitute credible evidence of an in-service stressor.

To emphasize, while the amended regulations provide for a way to establish PTSD without supporting evidence, the lower evidentiary standard applies only of a VA psychologist or psychiatrist (or a psychiatrist or psychologist with whom VA has contracted) confirms the claimed stressor which supports the diagnosis.  This is not shown in the instant case, as the VA nurse based her diagnosis on an inaccurate factual premise (i.e., that the Veteran was in Vietnam from 1969 to 1970).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 

As the Board has found the Veteran's statements regarding the occurrence of his claimed stressors to be lacking credibility and inconsistent with his service, and the stressors are not corroborated by other sources, service connection for PTSD is not warranted on any basis. 

As to the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the evidence reflects that the Veteran has been diagnosed with other acquired psychiatric disorders including major depressive disorder with psychotic features, and obsessive compulsive disorder.  There is no evidence linking these disorders with service, and no evidence that a psychosis was manifested within the first post-service year.   

The Veteran lacks the competence to diagnose PTSD or any other psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Assessment of any acquired psychiatric disorder requires mental health evaluation by a clinical psychologist or psychiatrist, not lay observation.  It follows that the Veteran is not competent to assert that his current psychiatric disorder is related to service.  An acquired psychiatric disorder is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  The determination of both the diagnosis and etiology of any acquired psychiatric disorder must be made by a mental health professional, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 4th. Edition.  This requires medical expertise that the Veteran fails to possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's unsubstantiated statements regarding the diagnosis or etiology of claimed PTSD are found to lack competency.  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a psychiatric disorder (specifically flashbacks) were continuous since service.  He asserts that he continued to experience psychiatric symptoms after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a psychiatric disorder after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a psychiatric disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, the Veteran's STRs dated from 1969 to 1976 are entirely negative for a psychiatric disorder, which is probative evidence against the Veteran's recent statements to the effect that he had flashbacks in 1971.  Moreover, the Veteran's psychiatric system was examined and was found to be clinically normal on VA examination in April 1976.

His in-service history of symptoms shortly after service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a psychiatric disorder for more than 30 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1976) and initial reported symptoms related to a psychiatric disorder in approximately 2007 (a 31-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Veteran did not claim that symptoms of his current psychiatric disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including knee and back disabilities.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to a psychiatric disorder.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran filed a VA disability compensation claim for service connection for a knee disability in February 1976, shortly after service, but did not claim service connection for a psychiatric disorder or make any mention of any psychiatric symptomatology.    

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, supra.
 
The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings in service and shortly after service separation, and the absence of complaints or treatment for years after service.  

Other than the medical opinions relating PTSD to unverified, incredible in-service stressors, there is no competent evidence of record linking the current psychiatric disorders first shown years after active duty, to any incident of service. 

For all of these reasons and bases, the Board finds the probative, i.e., competent and credible, medical and other evidence of record does not establish the Veteran has an acquired psychiatric disorder, to include PTSD, that is attributable to his military service.  Although he is entitled to the benefit of the doubt where the evidence is in approximate balance, this benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


